Citation Nr: 1331921	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period prior to August 2, 2010. 

2.  Entitlement to a rating greater than 40 percent for service-connected thoracolumbar spine disability for the time period since August 2, 2010.

3.  Entitlement to a compensable rating for service-connected hemorrhoids.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & R.B.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  The Board notes that the Veteran's observer witness did not testify.

In June 2010, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a November 2011 rating decision, the RO awarded a 40 percent rating for lumbar spine degenerative disc disease (previously characterized as lumbar strain) effective August 2, 2010.  The Board has rephrased the issue as "thoracolumbar spine disability" to better reflect the terminology used in VA's Schedule of Ratings, and has listed two separate issues on the title page to reflect that the RO has assigned for separate ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed below, the evidence added to the record reflects the Veteran's allegation of an inability to maintain substantially gainful employment due to his service-connected thoracolumbar spine disability.  The Board, therefore, has assumed jurisdiction of an issue of entitlement to TDIU which has been listed as a separate claim on the title page for procedural purposes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation). 

The Board has reviewed the Veteran's records contained in the Virtual VA electronic records storage system in deciding this appeal.

The issues of entitlement to service connection for depression, as secondary to service-connected disability, and entitlement to service connection for a bilateral knee disorder, as secondary to service-connected thoracolumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2008 VA Form 9.  Therefore, the Board does not have jurisdiction over these issues which are referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the time period prior to August 2, 2010, the Veteran's thoracolumbar spine disability was manifested by forward flexion greater than 30 degrees even when considering functional impairment on use, with no ankylosis, incapacitating episodes of disability of at least 4 weeks in duration during any 12-month period or chronic neurologic impairments.

2.  For the time period since August 2, 2010, the Veteran's thoracolumbar spine disability has been manifested by forward flexion of 30 degrees when considering functional impairment on use, with no ankylosis, incapacitating episodes of disability of at least 6 weeks in duration during any 12-month period or chronic neurologic impairments.

3.  The Veteran's recurrences of small hemorrhoids with rectal pain are no more than moderate in degree absent thrombosis, irreducibility, excessive redundant tissue, persistent bleeding with secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period prior to August 2, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5237-43 (2013).

2.  The criteria for entitlement to a rating greater than 40 percent for service-connected thoracolumbar spine disability for the time period since August 2, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, DCs 5237-43 (2013).

3.  The criteria for entitlement to a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.114, DC 7336 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his increased rating claims in May 2005.  A pre-adjudicatory RO letter dated June 29, 2005 notified the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims and the relative duties upon himself and VA in obtaining this evidence.  In this letter, the Veteran was advised that such evidence included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.

A post-adjudicatory RO letter dated August 12, 2009 advised the Veteran of the criteria for establishing a disability rating and an effective date of award.

Overall, the Board finds that the Veteran has been provided VCAA notice which fully complies with the VCAA content requirements.  To the extent that he was not timely advised of the criteria for establishing a disability rating and an effective date of award, this timing deficiency was cured with readjudication of the claims in the November 2011 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  The RO has also obtained medical and legal records pertaining to the Veteran's claim for disability benefits with the Social Security Administration (SSA).  

The Veteran was afforded VA examination in August 2010 with an addendum in November 2010.  This examination report contains all findings necessary to decide the claims on appeal, including evaluations as to whether there are any chronic neurologic manifestations of IVDS based upon electrodiagnostic testing.   

The Board further finds that, since the August 2010 examination, there is no credible lay or medical evidence suggesting an increased severity of thoracolumbar spine and/or hemorrhoid disabilities to the extent that a higher rating may be warranted.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, in February 2010, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2010 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's thoracolumbar spine and hemorrhoid symptoms, to include the impact such has on his employment and daily life.  The undersigned specifically questioned the Veteran concerning potentially relevant records not associated with the claims folder, to include whether he had filed an SSA disability claim.  Additionally, testimony was solicited regarding any potential neurologic manifestations of IVDS.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497. 

Moreover, based in part upon the Veteran's testimony, the Board remanded this case in June 2010 for further evidentiary development, to include obtaining SSA records and providing additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims and any perceived deficiencies in the conduct of the hearing was cured with additional Board development.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds substantial compliance with its June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this respect, the RO updated VA clinic records in June 2010, sent the Veteran a letter on June 29, 2010 which provided him an opportunity to identify any additional records pertinent to his appeal, obtained an adequate VA examination report in August 2010 with addendum, obtained SSA records, readjudicated the claims, and furnished the Veteran an SSOC in November 2011.  

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable criteria

The Veteran seeks a higher disability rating for his service-connected thoracolumbar spine disability.  He reports that his primary limitations are due to pain and muscle spasm rather than limitation of motion.  See VA Form 21-4138 received in September 2006.  He describes receiving some relief of pain from medications, but reports that the side-effects interfere with his ability to work.  See VA Form 9 received in January 2008.  He also describes episodes of knee buckling which interferes with his ability to use ladders.  Id.  He believes he is entitled to an 80 percent disability rating.  Id.

The Veteran also seeks a compensable disability rating for his service-connected hemorrhoid disability.  He describes severe spasms which he possibly attributes to his hemorrhoid disability rather than his back disability.  See VA Form 21-4138 received in September 2006; VA Form 9 received in January 2008.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's service-connected thoracolumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

VA also has criteria for rating IVDS of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve. 

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is presently assigned a noncompensable rating for his service-connected hemorrhoids under DC 7336, which is reflective of mild or moderate external or internal hemorrhoids.  38 C.F.R. § 4.114, DC 7336.  A 10 percent rating is warranted when there is evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent rating, which is the maximum disability rating available under the diagnostic code, is warranted when there is evidence of external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

III.  Thoracolumbar spine disability

Historically, the Veteran incurred a back injury in July 1989.  A March 1976 RO rating decision granted service connection for residuals of a lumbar strain, and assigned an initial noncompensable evaluation under DC 5295.

In pertinent part, VA radiology examinations in 1995 were interpreted as showing spondylosis of the pars interarticularis of the 5th lumbar vertebra as well as mild facet hypertrophy of L5-S1.  A May 1995 VA clinic record included an impression of residual sciatica.  VA clinic records in 1996 were significant for tenderness in the L5-S1 area with decreased motion in the terminal ranges.  In January 1997, the Veteran testified to a worsening of low back pain which affected his ability to walk.  His pain generally increased with use, and radiated into his right lower extremity.  VA examination in December 1996 was significant for exaggerated lordosis, mild spasm in the erector spinae and forward motion of 80 degrees.

A November 1996 Hearing Officer's Decision awarded a 20 percent rating for lumbar strain under DC 5295 effective March 13, 1995.

A February 1999 VA examination report, which noted active flexion to 80 degrees with pain beginning at 60 degrees, observed that the main cause of the Veteran's limitation of motion was pain.  The Veteran was noted to also demonstrate fatigue weakness and lack of endurance on repeated movement.

The Veteran filed his claim for an increased rating in May 2005.  His contemporaneous VA clinic records include a February 2005 visitation due to complaint of chronic back pain which extended into his right leg below the knee.  He only experienced paresthesia with prolonged driving.  He further reported sleep difficulty with Methocarbamol incompletely relieving his pain.  Examination was significant for decreased sensation of the right lower leg, but otherwise 5/5 strength of the lower extremities, no atrophy and negative straight leg raising test.  There was no scoliosis or paralumbar spasm.  He was prescribed Robaxin for muscle spasms.  In May 2005, the Veteran had positive findings for right-sided sacral tenderness, slight limp and decreased right knee jerk.  The examiner described the Veteran as demonstrating "remarkably good range of motion" being nearly able to flex to touch toes.  An impression of left low back pain with symptoms suggesting left sciatica but no neurologic evidence of radiculitis was provided.

On VA examination in July 2005, the Veteran described constant back pain of 5/10 severity which traveled down to his legs.  His pain could be elicited by activity, and alleviated with rest and Ibuprofen.  During pain, he could function but had less control of his legs.  He denied incapacitation.  His functional impairments involved difficulty with movement and flexibility.  He reported losing 21 days of work per year due to his back disability.  On examination, the examiner found no complaints of radiating pain on movement.  There was no muscle spasm, tenderness, or ankylosis of the spine.  Straight leg tests were negative bilaterally.  Range of motion testing showed flexion to 80 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally and rotation to 20 degrees bilaterally.  Pain began at end ranges of motion for all planes.  The examiner found that the joint function of the Veteran's spine was additionally limited by pain, fatigue, weakness, lack of endurance and pain after repetitive use, but not additionally limited by incoordination.  The examiner was unable to make a determination whether these factors resulted in additional limitation of motion without resort to speculation.  The examiner further found no signs of IVDS with chronic nerve root involvement.  X-ray examination of the lumbar spine was interpreted as within normal limits.

A June 2006 VA clinic record reflected the Veteran's complaint of back pain which shot down his left leg with tingling which extended below the knee.  He denied bowel or bladder control problems.  He also reported intermittent episodes of rectal pain no associated with defection with no triggering or relieving factors.  His pain awakened him from his sleep and lasted for up to an hour.  He obtained some relief with several tablets of Tylenol #3 and Robaxin, but Baclofen was ineffective.  He continued to work in commercial refrigeration and air conditioning, but he described his commute as stiffening him "horribly."  Examination was significant for right-sided sacral tenderness, but there was no paralumbar spasm or lower extremity muscle atrophy.  Neurologic examination was significant for decreased right ankle and knee jerk when compared to the left, but a negative straight leg test and 5/5 muscle strength bilaterally.  He was prescribed Lortab as needed for pain.  A computed tomography (CT) scan of the lumbar spine was interpreted as showing mild to moderate spondylosis with marginal spurs, minimal posterior central and diffuse bulging with annulus at L2-3, mild calcified central bulging annulus at L3-S1, degenerative facet joints from L4-S1, and mild bilateral sacroiliitis.

In a letter dated June 21, 2006, the Veteran was advised of the following:

You have quite a bit of arthritic changes in the small facet joints on the side of your lumbar spine as well as multiple bulging discs without herniation.  These discs are not rubbing on your nerve roots.  In addition, the junction between your pelvis (hip bone) and sacrum (tail bone) is narrowed and inflamed, which is also a source of your lower back pain.  I am ma[i]ling out prednisone, a steroid to be taken over the next 24 days to decrease the inflammation in your back.  If the left numbness worsens, please call the Healthline ...

A September 2006 VA clinic record noted the Veteran's report that his prescription of Lortab was only effective for 2 to 2.5 hours, and that his pain was interfering with his job.  He described stiffness with intermittent numbness and tingling of his legs.  His prescription of Lortab was increased.  A March 2007 evaluation generally noted that the Veteran's back was not tender and absent paralumbar spasm.  Neurologic examination revealed 2+ deep tendon reflexes (DTRs) and a normal gait.  In November 2007, the Veteran described his back pain as intermittent in nature.

An October 2008 VA clinic record noted the Veteran's report of sharp low back pain with right leg give-way and several near falls.  He endorsed back pain of 8/10 severity on his worse day which radiated to his right ankle.  He further described his back pain as not responding to pain medications.  He described periodic cramps, but denied numbness or tingling.  Examination demonstrated that the Veteran was neurologically intact.  X-ray examination was interpreted as suggesting mild degenerative spondylosis.  He was prescribed a trial of Percocet.  A February 2009 magnetic resonance imaging (MRI) scan was interpreted as showing central and foraminal stenosis at the L4-L5 vertebral level.  In April 2009, the Veteran reported that quitting his job helped with his back pain.  In October 2009, the Veteran's neurologic examination was described as grossly intact.

A January 2010 Social Security Administration (SSA) examination noted that the Veteran's imaging studies demonstrated no evidence of compressive pathology.

At his Travel Board hearing in February 2010, the Veteran testified to treatment for low back pain every six months at the Tuskegee VAMC.  He had been prescribed Hydrocodone and Methocarbamol.  He described symptoms of low back pain with tightness, spasm, locking and catching symptoms exacerbated by prolonged standing or repetitive movement.  He experienced right leg pain "quite a lot of times," otherwise described as 2 to 3 times per week, associated with back pain and episodes of right leg buckling.  He had also experienced pain and tingling in his left lower extremity.  He no longer participated in activities such as bowling and golfing.  At times, he experienced difficulty with bending.  His pain was no longer controlled with medications, and he could no longer work as an air conditioner mechanic as a result of his back pain.  He would awaken early at night with rectum pain.

Thereafter, the Veteran's VA clinic records reflect that, in May 2010, the Veteran was prescribed Neurontin based upon an impression of lumbar radiculopathy.  In June 2010, he was prescribed a transcutaneous electrical stimulation (TENS) to treat his spinal stenosis.

On VA examination in August 2010, the Veteran described constant low back pain ranging between 2-10/10 severity.  His pain radiated down his right hip with lower extremity numbness and tingling.  He described intermittent episodes of muscle spasm, stiffness, locking, weakness and loss of balance.  He slept with a pillow between his legs and had difficulty sleeping on his right side.  His pain was triggered with bending, twisting, standing, walking and prolonged sitting.  He denied incapacitating episodes, or incontinence of urine or stool.  He took 10 mg. of Hydrocodone 3 times per day, 2 tablets of Methocarbamol 3 times per day, and Diclofenac twice per day with partial relief of symptoms and no side effects.  He also used a TENS unit and heating pad daily.  The Veteran was able to perform activities of daily living independently, but noted pain and stiffness when driving for more than one hour.  He had increased back pain with walking more than 1/2 a mile.  He was unable to play golf, horseback ride or bowl.  He had difficulty with household chores, and required periods of rest.  

On examination, the Veteran's gait was slow and minimally antalgic.  The spinous process was tender with mild paraspinal muscle tenderness along the lumbar spine.  Motor examination was intact in the lower extremities but there was decreased sensation involving the medial aspect of the right lower extremity.  Deep tendon reflexes (DTRs) were 2+ and symmetric.  The thoracolumbar spine demonstrated forward flexion to 30 degrees with pain throughout motion, and flexion to 20 degrees on second and third attempts with fatigue and incoordination.  There was no weakness noted.  Thoracolumbar extension was 0 to 10 degrees on repetitive testing with pain and incoordination, bilateral lateral flexion was from 0 to 20 degrees with complaint of stiffness, and bilateral lateral rotation was from 0 to 20 degrees with complaint of stiffness.  An X-ray examination was interpreted as showing multi-level discogenic disease and facet arthropathy of the thoracolumbar spine most pronounced at L4-L5.

The August 2010 VA examiner summarized the results as follows:

The [V]eteran has chronic low back pain which radiates down right lower extremity with paresthesias in the right lower extremity.  He has intermittent episodes of muscle spasms, stiffness, locking and weakness.  He does not use a back brace or any assistive devices for ambulation.  He denies incapacitating episodes.  He takes several medications with partial relief of symptoms without specific side effects.  He is currently retired.  He reports having difficulty performing household chores and yard work secondary to back pain.  His physical exam is as above.  The x-ray of the lumbar spine shows multilevel degenerative disk disease and facet arthropathy of the thoracolumbar spine as noted above.  Will await results of EMG/nerve conduction study for comments regarding nerve involvement.

On VA neurology examination in November 2010, the Veteran described radiating lancinating pain into the right buttocks and right lateral thigh.  He experienced occasional numbness and tingling in the right thigh.  He had no apparent leg weakness, and denied bowel or bladder issues.  He had a history of hemorrhoids with rectal spasms which exacerbated low back pain.  On examination, there was L4-S1 paraspinal tenderness with abnormal range of motion (AROM) due to extension limited to 30 degrees by pain.  Motor examination demonstrated 5/5 strength throughout with normal sensory examination throughout.  Deep tendon reflexes were 2+ throughout.  Straight leg test was negative.  Electromyography and nerve conduction studies showed no evidence of lumbar radiculopathy or peripheral neuropathy.

For the time period prior to August 2, 2010, the Board finds that the credible lay and medical evidence fails to establish the Veteran's entitlement to a rating greater than 20 percent for his service-connected thoracolumbar spine disability.  During this time period, the evidence reflects only one occasion in July 2005 where thoracolumbar spine forward flexion was measured.  This finding showed forward flexion to 80 degrees.  Otherwise, the Board finds no medical or lay description of thoracolumbar spine flexion of 30 degrees or less.  The only medical description, in the VA clinic setting in May 2005, described the Veteran's range of motion as "remarkably good" to the extent of being able to touch his toes. 

Thus, the findings prior to August 2, 2010 reflect no instances where forward flexion was measured as 30 degrees or less.

Additionally, there is no lay or medical description of thoracolumbar spine ankylosis.  The VA examiner in July 2005 specifically found that there was no ankylosis present.

In evaluating this claim, the Board must also consider functional loss due to pain as well as functional loss due to weakness, fatigability, incoordination or pain on movement of the thoracolumbar joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).  The Veteran's thoracolumbar spine has been shown to demonstrate fatigue, weakness and lack of endurance with repetitive use since 1999.  On VA examination in July 2005, the Veteran demonstrated motion limited by pain, fatigue, weakness, lack of endurance and pain after repetitive use.  However, the Veteran's pain began at the end ranges of motion, or near 80 degrees of flexion.  The examiner was unable to determine whether the thoracolumbar spine would demonstrate additional limitation of motion.

The record also reflects the Veteran's report of thoracolumbar spine pain, stiffness, spasm, locking and catching.  His functional impairments included difficulty with movement and flexibility, paresthesias with prolonged driving, having spasms in the rectal area, sleep difficulty, and work-activity interference.

In addition, the Veteran's treatment included medications such as Methocarbamol, Robaxin, Ibuprofen, Tylenol #3, Baclofen, Lortab, Neurontin and use of a TENS unit.  He has reported incomplete pain relief.

Taking all of these factors into account, the Board finds that the Veteran's thoracolumbar spine disability did not meet, or more nearly approximate, the criteria for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine for any period of time prior to August 2, 2010.  

In so finding, the Board finds that the Veteran's report of thoracolumbar spine symptoms and limitations are credible and consistent with the medical findings of record.  However, the Veteran has not described forward flexion limited to 30 degrees or less, or ankylosis.  Additionally, a May 2005 VA clinic evaluation during an exacerbation of back pain nonetheless described the Veteran as retaining "remarkable good" thoracolumbar spine motion.  Thus, even when considering the functional impairments during flare-ups of disability, the Veteran's actual clinical findings do not meet, or more nearly approximate, the criteria for a rating greater than 20 percent prior to August 2, 2010.  The Board finds no additional functional impairment not contemplated in the assigned 20 percent rating.

The record does reflect that, on VA examination dated August 2, 2010, the Veteran's thoracolumbar spine demonstrated 30 degrees of forward flexion which was reduced another 10 degrees with repetitive testing.  This examination report forms the basis for the staged rating to 40 percent effective August 2, 2010.  

The Board, after a careful review of the lay and medical evidence of record, cannot factually ascertain that the thoracolumbar spine motion loss measured by the VA examiner on August 2, 2010 had been present prior to that time period.  For example, the Veteran has not provided a specific description as to when this severity of motion loss first demonstrated, there are no specific medical findings of an increased severity of thoracolumbar spine disability during a specific time period, and there are no documented events which could potentially explain the onset of this worsening.

The Board also finds no credible lay or medical evidence of thoracolumbar spine ankylosis, which is the only finding which could support a higher schedular rating for the chronic orthopedic manifestations of thoracolumbar spine disability.  As the maximum rating has been assigned for motion loss since August 2, 2010, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board has also considered whether further compensation could be provided for chronic neurologic manifestations of the service-connected thoracolumbar spine disability.  Here, the Veteran has voiced complaint of pain radiation down both extremities, and has described right knee buckling during episodes of back pain.  However, on multiple occasions, the Veteran has described his lower extremity symptoms as intermittent, and not chronic, in nature.  See, e.g., VA clinic records dated February 2005, May 2005, June 2006, September 2006, and October 2008; VA examination reports dated July 2005 and August 2010; Veteran's February 2010 testimony.

In the clinical setting, the Veteran's lower extremity complaints have been variously described as sciatica (May 1995), sciatica with no neurologic evidence of radiculitis (May 2005), decreased right knee and ankle jerk (June 2006), neurologically intact (October 2008), neurologically grossly intact (October 2009), and lumbar radiculopathy (June 2010).  Additionally, a VA examiner in July 2005 provided opinion that the Veteran's thoracolumbar spine showed no signs of IVDS with chronic nerve root involvement.

In November 2010, the Veteran underwent VA neurology examination to evaluate whether he manifested any chronic neurologic manifestations of thoracolumbar spine disability.  Following both clinical examination and electrodiagnostic testing, the examiner concluded that the Veteran demonstrated no evidence of chronic neurologic manifestations of thoracolumbar spine disability.

Here, the Board finds that the Veteran's report of lower extremity symptoms is entirely credible and consistent with the medical evidence, as evidenced by prescriptions of a TENS unit and Neurontin for "radiculopathy."  However, the Board finds that the persuasive medical evidence establishes that his complaints do not result from a chronic neurologic manifestation of thoracolumbar spine disability.  In this respect, the Board places the greatest probative weight to the findings of the November 2010 VA neurology examination report which was specifically intended to evaluate for potential chronic neurologic manifestation of thoracolumbar spine disability.  This examiner, in addition to examination and review of the claims folder, performed electromyography and nerve conduction studies.  Additionally, these findings are consistent with interpretations of radiology findings that there is no evidence of nerve root compression.  See VA letter dated June 21, 2006; SSA examiner impression dated January 2010.

On the other hand, the Board acknowledges the prior assessments of sciatica and the May 2010 VA clinic impression of lumbar radiculopathy.  These assessments hold less probative value as they are based upon less complete findings and test results than available to the November 2010 VA neurology examiner.  With respect to the May 2010 assessment, the Board cannot discern the specific findings which led to this impression which reduces the probative value of the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion has reduced probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

As such, the Board finds that the Veteran is not entitled to separate rating(s) for chronic neurologic manifestations of thoracolumbar spine disability.  

Furthermore, the Veteran has denied incapacitating episodes of thoracolumbar spine disability.  However, the Veteran does report of flare-ups of disability which can be temporarily disabling.  Nonetheless, the Board finds no evidence of an incapacitating episode of thoracolumbar spine disability - as defined by VA regulation - having a total duration of at least 4 weeks during any 12 month period prior to August 2, 2010, or of at least 6 weeks during any 12 month period since August 2, 2010.

Thus, a higher rating is not warranted under the alternative method for evaluating incapacitating IVDS episodes for any time during the appeal period.

In so holding, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  In general, the Veteran's allegations are credible and consistent with the evidentiary record.  However, in making the specific factual and legal findings, the Board has placed greater probative weight to the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his thoracolumbar spine disability.  This includes use of more precise methods to measure motion loss (goniometer) and chronic neurologic manifestations (radiology reports and EMG/NCV testing).  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

IV.  Hemorrhoids

Historically, the Veteran was noted to have anal skin tags and an external hemorrhoid on his June 1971 separation examination.  A March 1976 RO rating decision granted service connection for hemorrhoids, and assigned an initial noncompensable evaluation under DC 7336.

Thereafter, the Veteran had a history of heme positive stools.  A colonoscopy performed in July 2002 was interpreted as showing anal hemorrhoids and dimunitive rectal sessile polyp. 

The Veteran filed his claim for an increased rating in May 2005.  On VA examination in July 2005, the Veteran described frequent recurrences of hemorrhoids which he treated with over-the-counter medications.  He denied current symptoms except for scars.  He also denied functional impairment or lost time from work due to his hemorrhoids.  Examination found no evidence of ulceration, fissures, reduction of lumen, or hemorrhoids.  The examiner also found that the Veteran's hemorrhoids did not cause significant anemia or malnutrition. 

In a letter dated June 21, 2006, the Veteran was advised of the source of his low back pain as follows:

You have quite a bit of arthritic changes in the small facet joints on the side of your lumbar spine as well as multiple bulging discs without herniation.  These discs are not rubbing on your nerve roots.  In addition, the junction between your pelvis (hip bone) and sacrum (tail bone) is narrowed and inflamed, which is also a source of your lower back pain.  I am ma[i]ling out prednisone, a steroid to be taken over the next 24 days to decrease the inflammation in your back.  If the left numbness worsens, please call the Healthline ...

A November 2007 VA clinic noted the Veteran to have small hemorrhoid skin tags at the anus.  A screening colonoscopy showed hemorrhoids at the anal canal with a few diverticula in the sigmoid colon.

At his Travel Board hearing in February 2010, the Veteran testified to past hemorrhoid treatment with suppositories.  He denied recurrent bleeding, but attributed his rectal pain and spasm to his hemorrhoid disability.  He did experience some occasional swelling.

On VA examination in August 2010, the Veteran reported intermittent episodes of hemorrhoidal flares which occurred approximately once every three months and lasted for a couple of days.  His symptoms included rectal pruritus, swelling and rectal pain.  He denied a history of surgeries, diarrhea, perianal discharge, fecal incontinence, thrombosis, rectal prolapse, anal infections, proctitis, fistulas, neoplasms, or visible rectal bleeding.  He obtained relief of symptoms with over-the-counter Preparation H without side effects.  He experienced intermittent episodes of rectal spasm, occurring 1 to 2 times per week, which lasted from several minutes to an hour.  His last flare of hemorrhoids was 1 month previous.  He denied functional limitations due to his hemorrhoids.

On examination, the Veteran had a normal rectal sphincter tone absent fissures, stool in vault or rectal bleeding.  There was a small external skin tag approximately 1 cm. which was non-tender and non-thrombosed.  There was also a reducible internal hemorrhoid at 6 o'clock.  The VA examiner summarized the examination results as follows:

The [V]eteran reports noting intermittent episodes of hemorrhoidal flares which occur approximately once every three months lasting for a couple of days.  He reports noting anal pruritus, swelling and rectal pain with these episodes.  He has not had any surgeries or hospitalizations for the hemorrhoids.  He had a colonoscopy in 2007 which showed hemorrhoids.  The hemorrhoids do not cause functional impairment.  His physical exam is as above.

Overall, the Board finds that the credible lay and medical evidence fails to establish the Veteran's entitlement to a compensable rating for his service-connected hemorrhoid disability for any time during the appeal period.  This legal determination is based upon a factual finding that the Veteran's recurrences of small hemorrhoids with rectal pain are no more than moderate in degree absent thrombosis, irreducibility, excessive redundant tissue, persistent bleeding with secondary anemia, or fissures.

Here, the Veteran has endorsed a history of hemorrhoidal flares involving rectal pruritus, swelling and rectal pain which occur approximately once every three months and lasted for a couple of days in duration.  The Board finds his allegations to be credible.  

The Veteran has not alleged thrombosis, irreducibility, excessive redundant tissue, persistent bleeding with secondary anemia, or fissures.  Additionally, the VA examination reports in 2005 and 2010 found no evidence of these symptoms.  The findings have been limited to small hemorrhoid skin tags (VA clinic record dated November 2007), a 1 cm. external skin tag (VA examination dated August 2010) and a reducible internal hemorrhoid (VA examination dated August 2010).

In this case, the Veteran has primarily argued that he manifests episodes of rectal spasms which warrant a compensable rating.  As reflected in a July 21, 2006 VA physician letter, the Veteran has experienced narrowing and inflammation in the junction between his pelvis and sacrum which is causing pain.  This finding matches closely with the Veteran's overall complaints.

However, even considering that the Veteran manifests rectal spasms rather than back pain, these flares only occur 1 to 2 times per week and are very brief in duration - lasting from several minutes to an hour.  The VA examiner in August 2010 described the Veteran's hemorrhoid disability as having no functional impairments.  On VA examination in July 2005, the Veteran himself specifically denied any functional impairment resulting from his hemorrhoid disability.  Overall, the Board finds that the rectal pain does results in no more than moderate hemorrhoid disability.

In sum, the Board finds that the criteria for compensable rating for the Veteran's hemorrhoid disability have not been met, or more nearly approximated, for any time during the appeal period.  In so finding, the Board has placed greater probative weight to the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his hemorrhoid disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


V.  Other considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine and hemorrhoids disabilities have had on his activities of work and daily living.  In the Board's opinion, all aspects of his disability are adequately encompassed in the assigned schedular ratings. 

With respect to the thoracolumbar spine disability, the Board has specifically considered schedular criteria which evaluate motion loss, muscle spasm, guarding, tenderness, abnormal spinal contour, ankylosis, incapacitating episodes of disability and potential chronic neurologic manifestations of disability.  The Board has also considered the totality of symptoms and functional impairments under 38 C.F.R. § 4.40 and 4.45.

With respect to the hemorrhoid disability, the schedular criteria contemplate symptomatology associated with hemorrhoid size, thrombosis, irreducibility, excessive redundant tissue, frequency of recurrences, persistent bleeding with secondary anemia, or fissures.  The Veteran has primarily voiced complaint of episodic rectal pain/spasms, which has been considered along with the catch-all language of "mild or moderate" hemorroids.

In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board finally notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of entitlement to TDIU has been reasonably raised in this case, and is addressed in the remand following this decision.


ORDER

The claim of entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period prior to August 2, 2010 is denied. 

The claim of entitlement to a rating greater than 40 percent for service-connected thoracolumbar spine disability for the time period since August 2, 2010 is denied.

The claim of entitlement to a compensable rating for service-connected hemorrhoids is denied.


REMAND

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  The Veteran has not been provided notice of the criteria for establishing TDIU, and the RO has not adjudicated this issue in the first instance.  To avoid any potential prejudice to the Veteran, the Board remands this issue for VCAA notice followed by RO development and adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

Additionally, the RO has obtained records associated with the Veteran's application for SSA disability benefits.  A final decision had not been reached at the time records were received.  On remand, the RO should obtain any additional SSA records which may have been generated.

Finally, the RO should obtain updated VA clinic records and an opinion regarding the impact the Veteran's service-connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder clinical records of the Veteran's VA treatment since June 28, 2010.  

3.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's application for SSA benefits.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for appropriate examination(s) for the purpose of determining whether his service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished. 

After physically evaluating the Veteran and reviewing the claims folder, the medical examiner(s) should address the following questions, to the best of his/her medical knowledge:

	a) whether it is at least as likely as not that the Veteran's service-connected thoracolumbar spine and hemorrhoid disabilities render him unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience, to include the effects of medications prescribed to treat service-connected disabilities?

	b) if the Veteran is deemed unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience due to service-connected disabilities, the examiner should also provide opinion as to the date of onset of unemployability.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


